The opinion of the court was delivered by
Burch, J.:
The action was one by the custodian of three children to compel officers of Union School District No. 1 of Clark county to transport the children to school. The writ of mandamus was denied, and plaintiff appeals.
The statute provides for transporting to school pupils living more than two miles from the schoolhouse, and provides further as follows:
“In cases where it is impracticable to reach certain places by a laid-out route of travel, said school district board may fix a compensation for the carrying of pupils living in such out-of-the-way places, to reach the regularly laid-out route, and such compensation shall be paid to the parents of such pupils whenever such special regulations shall be approved by the county school superintendent.” (R. S. 72-603.)
The school bus traveled a laid-out route. The board determined it was not practicable to operate the bus to plaintiff’s farm, and determined that the nearest point to which it was practicable to operate the bus was the Small farm, three miles distant from plain*42tiff’s farm. The board offered plaintiff forty cents per day per pupil as compensation for carrying them to and from the Small farm, and the special regulation was approved by the county superintendent.
The board had authority to make the regulation. Whether it was practicable to reach plaintiff’s farm was a question for the board to determine. The board’s determination of that question was not reviewable by the district court, and is not reviewable by this court, for the purpose of testing the soundness of the board’s conclusions from the facts. The board, with the approval of the county superintendent, is the body which must solve transportation problems, not the courts, and the only subject; of judicial inquiry is whether the board acted in bad faith, or in a manner so manifestly oppressive, discriminatory or unjust as to be equivalent to bad faith. In 'this instance, bad faith was not even alleged. The district court understood the law, approved the board’s action after full investigation of the facts, and the appeal to this court is without merit.
The judgment of the district court is affirmed.